Case: 4:16-cv-02163-CDP Doc. #: 289 Filed: 03/19/21 Page: 1 of 6 PageID #: 5415




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MISSOURI PRIMATE FOUNDATION,                       )
 et al.,                                            )
                                                    )
                Plaintiffs and                      )
                Counterclaim Defendants,            )
                                                    )
 v.                                                 )         Case No. 4:16-cv-02163
                                                    )
 PEOPLE FOR THE ETHICAL                             )
 TREATMENT OF ANIMALS, INC., et al.,                )
                                                    )
                Defendants and                      )
                Counterclaim Plaintiffs.            )

COUNTERCLAIM PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
    ORDER AND ORDER TO SHOW CAUSE WHY COUNTERCLAIM
DEFENDANT TONIA HADDIX SHOULD NOT BE HELD IN CONTEMPT FOR
                VIOLATING CONSENT DECREE

       Counterclaim Plaintiffs, People for the Ethical Treatment of Animals, Inc. and Angela

Scott (together, “Plaintiffs”), move for an for a temporary restraining order, and for an order

requiring Counterclaim Defendant Tonia Haddix (“Haddix”) to show cause why she should not be

held in civil contempt of court for her willful violation of the Consent Decree’s most fundamental

requirements. In support of this motion, Plaintiffs state as follows:

       1.      On March 18, 2021, Haddix contacted Plaintiffs through counsel and attempted to

extort payment from Plaintiffs in the amount of $4,000 per day, without which she threatened to

transfer physical custody of four chimpanzees remaining in her care to an unidentified location by

March 31, contrary to and rendering impossible the remedy she explicitly agreed to under the

Consent Decree.

       2.      In relevant part, the Consent Decree entered by the Court and over which it retained

jurisdiction [ECF No. 274 (“Decree”), ¶ 8.1], requires that Haddix construct a new outdoor
Case: 4:16-cv-02163-CDP Doc. #: 289 Filed: 03/19/21 Page: 2 of 6 PageID #: 5416




enclosure and night house (“Enclosure”) for the three chimpanzees who will remain in her custody

if she complies with the agreement (“Three Chimpanzees”). [Decree ¶ 2.1.]

       3.      As detailed in Plaintiffs’ pending unopposed motion, filed on January 29, 2021,

Haddix repeatedly defaulted on her obligations to provide Plaintiffs with the required minimal

information since the Court entered the agreement, refusing to cure her defaults and providing

Plaintiffs with false and fraudulent information. [ECF No. 287.]

       4.      Since that filing, Haddix’s final deadlines under the Consent Decree have come and

gone. By the final Consent Decree deadline of March 17, 2021, Haddix was required to complete

and transfer the Three Chimpanzees to the Enclosure; hire a full-time experienced chimpanzee

caregiver, part-time maintenance worker, and experienced volunteer(s) sufficient to ensure

acceptable chimpanzee care and husbandry; establish a nonprofit entity that has been approved by

the Internal Revenue Service as a tax-exempt charitable organization pursuant to Section 501(c)(3)

of the Internal Revenue Code; and provide plaintiffs with the final monthly update on the status of

the enclosures, including photographs. [Decree ¶¶ 2.1, 2.4, 2.5, 2.7, 2.8.]

       5.      The Consent Decree provides that if Haddix defaults on and fails to cure any of

these obligations, the Three Chimpanzees are instead to be transferred to the Center for Great Apes

(“Sanctuary”), along with the Four Chimpanzees who are already awaiting transfer there upon the

completion of their newly constructed enclosures at the Sanctuary. [Decree ¶ 2.9.]

       6.      With respect to the Four Chimpanzees, Haddix is required to retain their custody

and ownership and cannot relocate them prior to their transfer to the Sanctuary, and must provide

or arrange for their continued care with appropriate reimbursement by Plaintiff PETA [Decree ¶¶

1.4, 1.5, 1.5.1]—which, to date, has been approximately .4% of her current demand. [Decl.]




                                                 2
Case: 4:16-cv-02163-CDP Doc. #: 289 Filed: 03/19/21 Page: 3 of 6 PageID #: 5417




       7.      Plaintiffs did not receive Haddix’s required monthly update by its deadline of

March 17, 2021, nor proof that any of her fundamental obligations had been met. On March 18,

when Plaintiffs’ counsel informed Haddix of her default and initiated her seven-day cure period,

Haddix promptly responded, failing to provide any of the requisite information. [Declaration of

Jared Goodman (“Goodman Decl.”), ¶¶ 2-3, Exs. A-B.]

       8.      Instead, continuing her willful disregard of the Consent Decree and this Court’s

order, Haddix informed Plaintiffs that she will not comply with her obligations under the Consent

Decree. Specifically, Haddix threatened that unless Plaintiffs pay her $4,000 per day, she will not

continue providing care to the chimpanzees, will unilaterally relinquish their ownership to

“someone in your organization” or the non-party Sanctuary “immediately,” or send the

chimpanzees to another unnamed location, all in plain violation of the agreement. [Goodman Decl.,

¶ 3, Ex. B.]

       9.      Plaintiffs are entitled to specific performance with the Consent Decree to remedy

Haddix’s material default. The agreement itself provides that in the event of a breach of these

provisions, the Three Chimpanzees must be transferred to the Sanctuary upon the completion of

the newly constructed enclosures there. [Decree ¶ 2.9]. The Consent Decree provides for this

remedy specifically because Plaintiffs’ interests are uniquely in the welfare of each individual

chimpanzee at issue in this case, and monetary damages are therefore inadequate to afford

“complete justice … between the parties.” See Hoover v. Wright, 202 S.W.2d 83, 86 (Mo. 1947).

       10.     The facts of this dispute further support the issuance of a restraining order

preserving the status quo of the chimpanzees remaining and receiving care at their current

location until the Sanctuary is prepared to accept them. Plaintiffs are likely to prevail on their

contempt motion due to Haddix’s obvious breach of her material obligations, Haddix following



                                                  3
Case: 4:16-cv-02163-CDP Doc. #: 289 Filed: 03/19/21 Page: 4 of 6 PageID #: 5418




through with the conduct promised will cause Plaintiffs irreparable injury, Haddix will suffer no

harm in preserving the status quo, and preserving the status quo is squarely in the public interest.

       11.      A memorandum in support of this motion, and proposed order, are filed

concurrently.

   WHEREFORE, for these reasons, and as further discussed in the memorandum submitted

herewith, Plaintiffs respectfully request that the Court enter an order:

   (1) Temporarily restraining and enjoining Haddix from transferring legal custody or

       ownership of any of the chimpanzees, except pursuant to the Consent Decree;

   (2) Temporarily restraining and enjoining Haddix from transferring physical custody of any

       of the chimpanzees, except pursuant to the Consent Decree;

   (3) Finding that no bond is required because Haddix will not suffer any harm as a result of

       this injunctive relief, which imposes no obligation on Haddix beyond those reflected in

       the Consent Decree;

   (4) Requiring Haddix to show cause why she should not be held in civil contempt for

       willfully defying the Consent Decree;

   (5) Requiring specific performance of the Consent Decree, including requiring Haddix to

       transfer all chimpanzees to the Center for Great Apes when the enclosure being

       constructed at the Center for Great Apes is complete, and to provide or arrange for their

       care at their current location until that time;

   (6) Imposing sanctions as the Court deems appropriate; and

   (7) Requiring Haddix to pay Plaintiffs’ costs and attorneys’ fees associated with the filing of

       this motion.




                                                  4
Case: 4:16-cv-02163-CDP Doc. #: 289 Filed: 03/19/21 Page: 5 of 6 PageID #: 5419




Dated: March 19, 2021               Respectfully submitted,

                                    /s/ Jared Goodman
                                    JARED GOODMAN (#1011876DC)
                                    PETA Foundation
                                    2154 W. Sunset Blvd.
                                    Los Angeles, CA 90026
                                    323.210.2266
                                    Fax No: 213.484.1648
                                    jaredg@petaf.org

                                    POLSINELLI PC
                                    JAMES P. MARTIN (#50170)
                                    KELLY J. MUENSTERMAN (#66968)
                                    100 S. Fourth Street, Suite 1000
                                    St. Louis, MO 63102
                                    314.889.8000
                                    Fax No: 314.231.1776
                                    jmartin@polsinelli.com
                                    Attorneys for Defendants/
                                    Counterclaim Plaintiffs




                                       5
Case: 4:16-cv-02163-CDP Doc. #: 289 Filed: 03/19/21 Page: 6 of 6 PageID #: 5420




                               CERTIFICATE OF SERVICE

       I certify that on March 19, 2021, the foregoing was electronically filed with the Clerk of

the Court using the CM/ECF system, by which notification of such filing was electronically sent

and served to the following:

       Debbie Champion, dchampion@rssclaw.com
       Victor H. Essen, vessen@rssclaw.com
       Attorneys for Plaintiff/Counterclaim Defendant Connie Braun Casey

       Geordie Duckler, geordied@animallawpractice.com
       Attorney for Plaintiff/Counterclaim Defendant Andrew Sawyer

       Tonia Haddix, lazyjet69@yahoo.com
       Appearing Pro Se


                                            /s/ Jared Goodman




                                               6
